Citation Nr: 1228207	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from February 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge. 

In a November 2009 decision, the Board denied the claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted a joint motion for vacatur and remand of the Board's decision.  

In December 2011, the Board remanded this matter for additional development, including obtaining outstanding VA treatment records and obtaining a VA examination.  The Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268.  In considering this claim on the merits, the Board has also reviewed any relevant evidence in the Veteran's Virtual VA file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment. 



CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

A May 2006 letter notified the Veteran of the evidence required to substantiate his claim for a TDIU.  The letter informed the Veteran of VA's duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained VA and private treatment records.  The RO attempted to obtain the Veteran's records from the Social Security Administration (SSA).  SSA informed the VA in February 2008 that the records had been destroyed.  Further efforts to obtain the records would be futile, given SSA's response.  38 C.F.R. 
§ 3.159(c).   In July 2008, the RO made a formal finding of unavailability.  

The Veteran had  examinations in March 2006 and in January 2012.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were sufficient, as they were predicated on a full reading of the claims file.  The opinions considered all of the pertinent evidence of record, the statements of the appellant, and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).

II.  Analysis of Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's combined evaluation is 80 percent.  Therefore, he meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), and the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 
In determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a).  

Veterans who fail to meet these percentage standards but are nonetheless unemployable by reason of service-connected disabilities may still be rated as totally disabled.  38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.16(b). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, the appellant's non-service-connected disabilities and advancing age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361   (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Id.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include:  cystitis with urethral stricture and incontinence due to history of gonococcal urethritis, evaluated as 60 percent disabling; subtotal gastric resection with Billroth gastroduodenostomy ( for perforated ulcer), evaluated as 40 percent disabling; vitamin B-12 deficiency with rash/ itching, evaluated as 10 percent disabling; and epididymitis, evaluated as 10 percent disabling.  The combined rating for the Veteran's service-connected disabilities is 80 percent.  Thus, the Veteran meets the threshold percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  It must be determined whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

In his claim, the Veteran indicated that he last worked in 1965.  He reported that he finished high school.  He indicated that his work experience was that of a mechanic.  

In March 2006, the Veteran had a VA examination.  The examiner indicated that the claims file was reviewed.   The Veteran reported that he was a mechanic and was not working at the time of the examination.  His highest level of education was 12 years.

 The examiner addressed whether the Veteran is employable in a sedentary capacity.  The examiner opined that, based on the Veteran's very slow mentation and impaired memory, he would have great difficulty in getting a job.  As far as the Veteran's service-connected conditions of cystitis with urethral stricture and incontinence, subtotal gastric resection, vitamin B-12 deficiency, and epididymitis, the examiner stated that the only restrictions from employment would be those which would require ready access to bathroom facilities so that when needed he could both empty his bladder and discard soaked or used bladder pads.  The examiner indicated that this would be a relatively infrequent occurrence since by history and by observation his bladder leakage appears to be a much less severe problem than it was five to six months ago.  The examiner stated that the Veteran's mentation and memory appeared to be substantially reduced, and for these reasons, he would anticipate that the Veteran would have considerable difficulty getting any job situation.  

The Veteran had a Board hearing in August 2009.  The Veteran testified that he has been on Social Security disability since 1965.  He stated that he tried looking for employment two or three times since then.  The Veteran testified that he could not perform his duties as a mechanic.  The Veteran's representative noted that the Veteran was without B-12 supplements from 1965 to 1999 and stated that the Veteran's B-12 deficiency is a contributor to a lot of the Veteran's signs and symptoms that he now suffers.  
The Board notes that the Veteran has submitted medical treatise evidence regarding  B-12 deficiency.  The Board concludes that the references provided from this study are too general in nature to provide the favorable or unfavorable evidence to support a finding of unemployability.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, there is no such opinion evidence offered along with the article quotations provided by the Veteran.  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The medical treatise evidence submitted by the Veteran does not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the medical treatise evidence of record does not establish that the Veteran is unemployable due to his service-connected B-12 deficiency.  

In a written statement dated in May 2008, the Veteran indicated that the SSA finding of disability was based on his service-connected disabilities.  The evidence of record establishes that the Veteran is in receipt of Social Security Disability Insurance (SSDI).  The specific SSA records on which the determination was based are not in evidence, as the records were destroyed.  Thus, the Board is unable to conclude that the SSA found the Veteran disabled based upon service-connected disabilities.    

In January 2012, the Veteran had a VA examination based upon a review of the claims file.  The examiner noted that, since the Veteran's last compensation and pension evaluation in March 2006, he had been hospitalized in June 2010.  The hospitalization was for chronic obstructive pulmonary disease exacerbation and acute confusional state due to steroids plus underlying dementia and urinary retention.  Because of generalized weakness and confusion, he was discharged to a nursing home and had been residing in a nursing home since that time.  He had had some memory difficulties and had been diagnosed with Alzheimer's disease, and his daughter in law was at the appointment to assist him.  In addition to dementia due to Alzheimer's disease, the Veteran had diagnoses of COPD, gastroesophageal reflux disease, hypertension, neurogenic bladder, prostate cancer, benign prostatic hyperplasia, chronic hepatitis B, past history of acute pancreatitis and alcohol abuse, vitamin B-12 deficiency, urinary incontinence, pulmonary hypertension, degenerative joint disease of the bilateral hips and knees, and compression fracture.  

The examination report noted that the Veteran served in the Army from 1947 to 1956 as an MP.  His civilian occupation was mechanic.  The Veteran could not remember when or why he stopped working, but it was many years ago.  

The examination report indicated that the Veteran presently resides in a nursing home.  He usually is in a wheelchair.  His daughter- in-law reported that he was able to walk occasionally approximately half a block with assistance and with the use of a walker.  He was only able to stand for a few minutes to do transfers.  He had no limitations on sitting.  He was unable to do stairs due to weakness.  He was able to dress and undress without assistance.  He had all of his meals served to him at the nursing home and was able to eat without assistance.  He was able to go to the bathroom without assistance and able to shave without assistance.  His daughter-in- law reported that he needed help with showers.  He was unable to drive.  He did not use any braces.  He had urinary incontinence and wore a diaper.  He had no fecal incontinence.  

The VA examiner diagnosed the following: chronic urinary incontinence requiring 2 diapers every 24 hours, status post cystitis with urethral stricture due to a history of gonococcal urethritis;no residuals, status post epididymitis; residual scar and vitamin B-12 deficiency, status post subtotal gastric resection with Billroth  gastroduodenostomy for perforated ulcer; benign prostatic hypertrophy; dementia due to Alzheimer's disease; mild distal sensory polyneuropathy of the bilateral lower extremities and chronic obstructive pulmonary disease.  

The examiner opined that the Veteran's service-connected disabilities of cystitis with urethral stricture and incontinence due to history of gonoccocal urethritis, subtotal gastric resection with Billroth gastroduodenostomy for perforated ulcer and vitamin B-12 deficiency with rash/ itching and epididymitis, would have no impact on his ability to do heavy physical labor or sedentary employment activities.  The examiner explained that none of these conditions have any impact on the Veteran's ability to do physical activities or mental activities.  The examiner further stated that, since it is the examiner's opinion that the vitamin B-12 deficiency has not caused any neurological impairment, or any other significant physical impairment, it would have no impact on his employability.  However, due to his urinary incontinence, he would be required to wear and changer a diaper twice a day, which could cause odor problems in a public environment.  The examiner opined that the urinary incontinence is likely as not to be permanent.

The examiner next addressed whether it is at least as likely as not that the Veteran's service-connected B-12 deficiency has caused him to have slow mentation and/or impaired memory, or any other symptoms during the course of the claim, and if so, how that has affected his employability. 

The examiner opined that it is less likely than not that the Veteran's service-connected B-12 deficiency has caused him to have slow mentation and/or impaired memory, or any other symptoms or conditions, and therefore, the vitamin B-12 deficiency would have no impact on his employability.  The examiner stated that this was based on the rationale that the Veteran had multiple CBC's done on multiple occasions over many years which have never shown macrocytosis or anemia.  The examiner stated that, although neurological problems associated with vitamin B-12 deficiencies can occasionally occur in the presence of normal CBC's with no macrocytosis, the fact that the CBCs have never been abnormal makes neurological abnormalities, or any other symptoms due to vitamin B-12 deficiency, less likely.

The VA examiner also noted that the Veteran had normal vitamin B-12 level on May 23, 1996 and stated that this would suggest that his vitamin B-12 levels had been normal from the time of his gastrectomy in 1957 until at least 1996.  The examiner stated that the Veteran was not documented to have low vitamin B-12 levels until January 7, 1999, at which time he complained mainly of itching.  A subsequent dermatology specialist diagnosed this as likely due to lichen planus, and did not diagnose this as related to a vitamin B-12 deficiency.  

The examiner stated that the Veteran was not diagnosed with any confusion or memory problems until June 2010.  At that time, he had been on regular vitamin B-12 supplementation for 11 years.  The examiner noted that medical data has shown that neurological symptoms due to vitamin B-12 deficiency do not progress after vitamin B-12 replacement, and would certainly not have their onset many years after vitamin B-12 replacement.  

The VA examiner noted that the Veteran's present medical providers have diagnosed his dementia as due to Alzheimer's disease and not due to complications of vitamin B-12 deficiency.  In addition, his dementia had continued, and as noted above, neurological problems related to vitamin B-12 problems do not worsen after vitamin B-12 has been replaced (as noted, the Veteran's levels have been replaced since 1999).  

The examiner further stated that, although nursing notes in 2008 at the time of the vitamin B-12 shots mentioned symptoms due to B-12 deficiency, there were the Veteran's self-reported symptoms and not symptoms diagnosed by a medical provider or nurse.  

The VA examiner stated that the Veteran's present findings of mild distal sensory polyneuropathy of the bilateral lower extremities are at least as likely as not related to his known history of chronic alcohol abuse rather than vitamin B-12 deficiency, based on the fact that the findings of polyneuropathy developed after the vitamin B-12 replacement.  

The examiner stated that, although the online article provided by the Veteran mentions multiple symptoms which can possibly be related to vitamin B-12 deficiency, the Veteran has never been clearly documented to have these listed possible problems or symptoms as a result of vitamin B-12 deficiency.  

The Board finds that there is a preponderance of the evidence against the claim for a TDIU.  The 2006 medical opinion found that the Veteran would have considerable difficulty with employment due to reduced mentation and memory.  The 2012 VA examination concluded that the Veteran's service-connected B-12 deficiency would not impact his employability.  The examiner opined that the Veteran has dementia due to Alzheimer's disease and not due to complications of his B-12 deficiency.  The examiner opined that the Veteran's other service-connected disabilities of cystitis with urethral stricture and incontinence due to history of gonoccocal urethritis, subtotal gastric resection with Billroth gastroduodenostomy for perforated ulcer and vitamin B-12 deficiency with rash/ itching and epididymitis, would have no impact on his ability to do heavy physical labor of sedentary employment activities.  At most, he would need to have ready access to bathroom facilities.  Obviously, the Veteran is now in a nursing home, so any attempt at future employment is doubtful, but, again, this is not because of his service-connected conditions so a TDIU rating is not warranted.

The Board finds that the most probative evidence of record show that the Veteran is not unable to engage in gainful employment due to his service-connected disabilities.  Accordingly, the Board finds that there is a preponderance of the evidence against the claim, and entitlement to a TDIU is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert v. Derwinski, supra.
  

ORDER

Entitlement to a TDIU is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


